Exhibit MODERN CITY ENTERTAINMENT, LLC (A Development Stage Company) REPORT & FINANCIAL STATEMENTS September 30, 2007 and December 31, (Stated in US Dollars) -1- MODERN CITY ENTERTAINMENT, LLC (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS INDEPENDENT AUDITOR’S REPORT 3 FINANCIAL STATEMENTS Balance Sheet 4 Statement of Operations 5 Statement of Changes in Members’ Equity 6 Statement of Cash Flows 7 Notes to Financial Statements 8 -2- Kramer Weisman and Associates, LLP Certified Public Accountants 12515 Orange Drive, Suite Davie, Florida33330 Independent Auditor’s Report To The Members of ModernCity Entertainment, LLC Fort Lauderdale, Florida We have audited the accompanying balance sheets of Modern City Entertainment, a Florida limited liability corporation as of September 30, 2007 and December 31, 2006 and the related statements of operations, members’ equity and cash flows for the periods from May 9, 2006 (Inception) to December 31, 2006 and the nine months ended September 30, 2007 and May 9, 2006 (Inception) toSeptember 30, 2007.These financial statements are the responsibility of the company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Modern City Entertainment LLC, as of December 31, 2006 and September 30, 2007 and the results of its operations for the the periods from May 9, 2006 (Inception) to December 31, 2006 and the nine months ended September 30, 2007 and May 9, 2006 (Inception) toSeptember 30, 2007 in conformity with accounting principles generally accepted in the United States of America. /s/Kramer Weisman and Associates, LLP Certified Public Accountants June 11, 2008 Davie, Florida -3- MODERN CITY ENTERTAINMENT, LLC (A Development Stage Company) BALANCE SHEETS December 31, 2006 and September 30, (Restated) September 30 December 31 2007 2006 ASSETS Current Cash $ 794,387 $ 325,005 Equipment– Note 3 1,691 - Screenplay rights – Note 4 30,000 - $ 826,078 $ 325,005 LIABILITIES Current Accounts payable and accrued liabilities $ 48,000 $ 34,500 Credit card payable 7,500 5,719 55,500 40,219 MEMBERS’ EQUITY Members’ equity, including deficit accumulated during the development period 770,578 284,786 $ 826,078 $ 325,005 The accompanying notes are an integral part of these financial statements. -4- MODERN CITY ENTERTAINMENT, LLC (A Development Stage Company) STATEMENTS OF
